Citation Nr: 0534124	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.  The appellant seeks benefits as his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran died in April 1994; his certificate of death 
provides that the immediate cause of death was extracranial 
hemorrhage, due to hypertension; no other causes or 
conditions were identified.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The competent medical evidence does not indicate that the 
veteran's fatal extracranial hemorrhage, due to hypertension, 
was related to active duty.

5.  The appellant's claim for accrued benefits was received 
more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002 and 
October 2003, a rating decision in October 2002, and a 
statement of the case in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Efforts were made to 
obtain the veteran's service medical records, without 
success.  The National Personnel Records Center (NPRC) has 
indicated that the veteran's service medical records were 
likely destroyed in a fire at the NPRC.  The RO made an 
additional, but unsuccessful, effort to obtain those records 
through alternative avenues.  However, information submitted 
by the appellant on a NA Form 13055 did not merit an 
additional search as it referred to medical treatment after 
the veteran's active duty.  The Board finds that the RO 
undertook a reasonably exhaustive search for the veteran's 
service medical records, and that any further efforts are not 
justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.  

Moreover, the Board observes that the appellant has not 
referred to any other additional, unobtained, relevant 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The veteran died in April 1994.  His certificate of death 
provides that the immediate cause of death was extracranial 
hemorrhage, due to hypertension; no other causes or 
conditions were identified.  At the time of his death, 
service connection had not been established for any 
disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In so finding, the Board observes that the veteran's service 
medical records are not available.  Private medical records 
from the veteran's terminal hospitalization have been 
associated with the claims file, along with the veteran's 
certificate of death.  These private medical records do not 
relate that the veteran's fatal extracranial hemorrhage, due 
to hypertension, began during service, or in any way link his 
extracranial hemorrhage or hypertension to his service.  

The Board also finds that the decades-long interval between 
these records and the veteran's service significantly weigh 
against the appellant's claim.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the appellant's assertion that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and service connection for the 
cause of his death is denied.

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the veteran 
died in April 1994.  The appellant's claim was not dated or 
received at the RO until four years later, in 1998.  Pursuant 
to VA law, the claim for accrued benefits was untimely.  Id.  
Therefore, the appellant has no legal entitlement to accrued 
benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Legal entitlement to accrued benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


